PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/941,940
Filing Date: 15 Jul 2013
Appellant(s): Mathur, Arpit



__________________
EUNICE CHAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 February 2021

/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629